 Case 1:18-cv-01065-JTN-SJB ECF No. 33 filed 09/09/20 PageID.344 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RAKEEM A. CHANEY,

        Plaintiff,
                                                                      Case No. 1:18-cv-1065
 v.
                                                                      HON. JANET T. NEFF
 UNKNOWN BREEDLOVE, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Plaintiff filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983 against various

Michigan Department of Corrections (MDOC) employees, alleging violations of his First, Eighth,

and Fourteenth Amendment rights. Defendants filed a Motion for Summary Judgment. The matter

was referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending the Court grant in part and deny in part Defendants’ motion and further

recommending this Court dismiss Plaintiff’s retaliation claim against Defendant Breedlove

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The matter is presently before the Court on Defendants’

objections to the Report and Recommendation. Plaintiff has filed a response to Defendants’

objections. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has

performed de novo consideration of those portions of the Report and Recommendation to which

objections have been made. The Court denies the objections and issues this Opinion and Order.

       Objection One. Defendants object to the Magistrate Judge’s determination that “an issue

of fact remains as to whether Defendant Breedlove used excessive force when he separated
 Case 1:18-cv-01065-JTN-SJB ECF No. 33 filed 09/09/20 PageID.345 Page 2 of 4




Plaintiff from another prisoner inmate to de-escalate a dangerous and violent physical altercation”

(Obj., ECF No. 31 at PageID.335). First, Defendants assert that the Magistrate Judge considered

only the presence-of-injury factor from Wilkins in determining that an issue of fact remains, instead

of also analyzing whether the force was applied in good faith, to restore discipline, as opposed to

callously impose harm (id. at PageID.336; citing Wilkins v. Gaddy, 559 U.S. 34, 37 (2010); Hudson

v. McMillian, 503 U.S. 1, 7 (1992)). Second, Defendants point out that evidence was presented to

show that Defendant Breedlove “used force, in good faith, not to harm Plaintiff, but to separate

and protect Plaintiff from enduring further harm to himself and imposing further harm to another

prisoner” (id.).

          Defendants’ objection lacks merit. The Magistrate Judge properly identified that “a

genuine issue as to whether Sgt. Breedlove applied force gratuitously for the purpose of causing

pain” exists (R&R, ECF No. 27 at PageID.317-318). Viewing the evidence and all reasonable

inferences in favor of Plaintiff, which the Court is obligated to do, the Magistrate Judge properly

concluded that “a reasonable jury crediting Plaintiff’s version could conclude that there was no

penological justification for the force that Sgt. Breedlove applied” (id. at PageID.316, 318, citing

Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th Cir. 1992)). Therefore, the objection is

denied.

          Objection Two. Defendants object to the Magistrate Judge’s recommendation to “deny

Defendants’ motion with respect to Plaintiff’s retaliation claim against Defendant Hudson” (Obj.,

ECF No. 31 at PageID.337). Defendants assert that “it is unclear what portion of the record the

Court reviewed in making its determination with respect to the elements of Thaddeus-X v. Blatter,

175 F.3d 378 (6th Cir. 1999)” (id.).




                                                 2
 Case 1:18-cv-01065-JTN-SJB ECF No. 33 filed 09/09/20 PageID.346 Page 3 of 4




       Defendants’ objection lacks merit. The Magistrate Judge properly concluded that summary

judgment on Plaintiff’s retaliation claim against Defendant Hudson was precluded (R&R, ECF

No. 27 at PageID.320). Specifically, as outlined in the background facts and supported by the

record, a genuine issue of material fact exists at least as to Hudson’s alleged adverse actions—

Hudson’s statements and pushing Plaintiff’s injured arm—ten days after Plaintiff filed a grievance

against Hudson (id. at PageID.315).

       Defendants also argue that “Plaintiff does not allege a retaliation claim in his complaint”

and “because Plaintiff testified under oath that he did not assert a First Amendment claim against

the Defendants, Defendants justifiably did not address a retaliation claim” (Obj., ECF No. 31 at

PageID.337-338). However, the Magistrate Judge concluded that “[b]ecause Plaintiff’s testimony

was equivocal on whether he was asserting retaliation claims (ECF No. 21-2 at PageID.283-291),

Plaintiff has not voluntarily dismissed his retaliation claims, and Plaintiff alleges retaliatory

conduct in his complaint, Plaintiff’s retaliation claims are properly before the Court” (R&R, ECF

No. 27 at PageID.313). Defendants’ mere disagreement with the Magistrate Judge’s conclusion

does not demonstrate any error by the Magistrate Judge that would warrant rejecting the Report

and Recommendation. Therefore, Defendants’ objection is denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Consistent with the Magistrate Judge’s recommendation (R&R, ECF No.

27 at PageID.321), this Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of

this decision would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:




                                                3
 Case 1:18-cv-01065-JTN-SJB ECF No. 33 filed 09/09/20 PageID.347 Page 4 of 4




       IT IS HEREBY ORDERED that the Objections (ECF No. 28, as corrected by ECF No.

31) are DENIED and the Report and Recommendation of the Magistrate Judge (ECF No. 27) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

20) is GRANTED IN PART and DENIED IN PART for the reasons stated in the Report and

Recommendation (ECF No. 27). Specifically, the Court grants summary judgment on Plaintiff’s

excessive force and failure-to-intervene claims against Defendant McElfresh, Donahue, and

Hudson; and the due process claim against Defendant Breedlove. Defendants McElfresh and

Donahue are TERMINATED from this case. The Court denies summary judgment on Plaintiff’s

excessive force claim against Defendant Breedlove and his retaliation claim against Defendant

Hudson.

       IT IS FURTHER ORDERED, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), that Plaintiff’s

retaliation claim against Defendant Breedlove is DISMISSED for failure to state a claim, for the

reasons stated in the Report and Recommendation (ECF No. 27).

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: September 9, 2020                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 4
